Citation Nr: 0204295	
Decision Date: 05/09/02    Archive Date: 05/17/02	

DOCKET NO.  02-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $2,666.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
March 1957.  

This matter arises from a February 2000 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. §  7105 (West 1991), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective October 1, 1990; his monthly 
monetary benefit included an additional dependency allowance 
for his spouse.  

2.  VA rated the veteran as incompetent to handle his 
financial affairs in January 2000; a legal custodian was 
appointed at that time.  

3.  In November 2000, the veteran's custodian reported that 
he began receiving Social Security benefits in the amount of 
$192 monthly in November 1999.  The RO recomputed his pension 
rate retroactively effective that date, and an overpayment of 
improved disability pension benefits in the amount of $2,666 
ultimately ensued.

4.  The veteran had been notified by VA on a number of 
occasions that it was his responsibility to notify VA 
immediately of any change in his family's income.  

5.  The veteran's delay in notifying VA of his receipt of 
Social Security benefits was the sole cause of the creation 
of the overpayment at issue.


6.  The veteran was at fault in the creation of the 
overpayment at issue.

7.  Recovery of the overpayment at issue would subject the 
veteran and his spouse to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $2,666 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information 

and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the 

facts in this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id. 

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

The indebtedness at issue resulted solely from the veteran's 
failure to promptly notify VA of his receipt of Social 
Security benefits beginning in November 1999.  However, the 
record indicates that the veteran was hospitalized at a VA 
facility in mid-1999 because of dementia.  A VA physician 
noted that the veteran had disorientation problems and memory 
problems, and that living arrangements were being made for 
him.  At that time, his wife was in a state hospital because 
of a chronic psychosis.  The VA physician believed that the 
veteran was incapable of handling his finances.  It 
ultimately was determined that the veteran was 

incompetent for VA purposes, and a custodian was appointed to 
help him in doing so.  Thus, although the veteran had been 
notified by VA on a number of occasions of the importance of 
promptly notifying the Department of any changes in his 
income, it is apparent that, because of mental defect, he 
simply did not have the capacity to carry out his fiscal 
responsibilities.  Although the veteran rather than VA was at 
fault in the creation of the debt, his fault is mitigated 
accordingly.  

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him and his spouse of life's basic necessities.  
The appellant contends that it would, and has submitted VA 
Form 20-5655, Financial Status Report, in support.  This 
indicates that the veteran and his spouse have monthly 
expenses totaling $478.92.  They currently have income from 
Social Security benefits and VA pension benefits totaling 
$1,018.  Ostensibly, the veteran's monthly net income less 
his monthly expenses totals $539.08.  However, it is 
important here to note that the veteran allocated nothing 
towards monthly medical expenses for himself and his wife.  
Nor was anything allocated for clothing, and other 
incidentals.  Moreover, the Board notes that both the veteran 
and his spouse have required assisted living in the past, and 
that during those times, they paid rent totaling more than 
$800 a month.  Given the ages of the veteran and his spouse, 
as well as their physical and psychological infirmities, it 
is highly unlikely that their income will increase 
appreciably in the foreseeable future.  Under the 
circumstances, the Board must conclude that recoupment of the 
indebtedness at issue would subject the veteran and his 
spouse to undue economic hardship.  

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's relative inability to repay the indebtedness 
overrides other equitable considerations.  As such, there is 
no reason to address the questions of whether collection of 
the indebtedness at issue would nullify the objective for 
which the 

improved disability pension program is intended or whether 
the veteran was unjustly enriched by his receipt of VA 
monetary benefits to which he was not entitled.  Nor is there 
any reason to address whether the veteran either relinquished 
a valuable right or incurred any additional legal obligation 
by relying upon the VA improved disability pension program.  
In reaching this decision, the Board has resolved all 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $2,666 is granted.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no 

? longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 


